UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21327 Dreyfus Manager Funds II (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 11/30 Date of reporting period: 8/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Balanced Opportunity Fund August 31, 2010 (Unaudited) Coupon Maturity Principal Bonds and Notes32.7% Rate (%) Date Amount ($) Value ($) Asset - Backed Certificates.2% Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 197,111 a 199,610 CNH Equipment Trust, Ser. 2010-B, Cl. B 3.12 2/15/17 395,000 394,233 Morgan Stanley Capital, Ser. 2005-WMC4, Cl. M2 0.70 4/25/35 28,691 a 28,656 Securitized Asset Backed Receivables, Ser. 2005-FR2, Cl. M1 0.70 3/25/35 29,373 a 29,320 Asset-Backed Ctfs./Auto Receivables.9% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 315,000 b 325,242 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. B 3.72 11/17/14 480,000 491,216 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 90,000 94,983 Americredit Prime Automobile Receivables, Ser. 2007-1, Cl. B 5.35 9/9/13 210,000 216,141 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 75,000 77,710 Ford Credit Auto Owner Trust, Ser. 2010-A, Cl. C 3.22 3/15/16 310,000 323,086 Ford Credit Auto Owner Trust, Ser. 2006-C, Cl. C 5.47 9/15/12 100,000 103,503 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 235,000 b 242,031 Santander Drive Auto Receivables Trust, Ser. 2010-1, Cl. A3 1.84 11/17/14 505,000 506,911 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 100,000 99,750 Asset-Backed Ctfs./Home Equity Loans.3% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 128,742 a 132,798 Bear Stearns Asset Backed Securities Trust, Ser. 2005-EC1, Cl. A2 0.51 11/25/35 77,773 a 75,511 Bear Stearns Asset Backed Securities Trust, Ser. 2005-HE7, Cl. M1 0.78 7/25/35 253,028 a 243,000 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.69 5/25/35 48,663 a 48,510 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.71 7/25/35 57,157 a 56,884 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.39 1/25/36 6,571 a 6,478 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.52 11/25/35 210,516 a 206,299 Asset-Backed Ctfs./Manufactured Housing.0% Conseco Financial, Ser. 1994-7, Cl. M1 9.25 3/15/20 4,715 Commercial Mortgage Pass-Through Ctfs.2.3% Banc of America Commercial Mortgage, Ser. 2003-1, Cl. A1 3.88 9/11/36 291,137 294,406 Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 575,000 609,873 Bear Stearns Commercial Mortgage Securities, Ser. 2003-T12, Cl. A3 4.24 8/13/39 390,580 a 400,104 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 335,000 a 364,057 Bear Stearns Commercial Mortgage Securities, Ser. 2006-T22, Cl. A4 5.68 4/12/38 275,000 a 304,415 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 275,000 299,766 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 175,000 a 192,378 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.88 9/11/38 100,000 a 110,226 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. A2 5.02 8/15/38 34,032 34,052 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 124,440 125,880 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 600,000 637,118 Goldman Sachs Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.74 3/6/20 560,000 a,b 499,127 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 145,000 a 155,783 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 100,000 b 118,473 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 435,000 a,b 495,811 LB-UBS Commercial Mortgage Trust, Ser. 2005-C7, Cl. A4 5.20 11/15/30 440,000 a 481,607 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.39 11/12/37 24,653 a 24,796 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.79 4/15/24 480,000 a,b 505,773 RBSCF Trust, Ser. 2010-MB1, Cl. C 4.82 4/15/24 125,000 a,b 126,124 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.04 8/15/39 415,000 a 463,176 Vornado, Ser. 2010-VN0, Cl. B 4.74 9/13/28 150,000 b 154,983 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 21,512 21,907 Consumer Staples.6% Altria Group, Gtd. Notes 9.70 11/10/18 385,000 510,030 Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 145,000 b 209,280 Anheuser-Busch, Gtd. Notes 5.05 10/15/16 170,000 189,830 Diageo Capital, Gtd. Bonds 4.83 7/15/20 315,000 358,057 Kraft Foods, Sr. Unscd. Notes 6.00 2/11/13 105,000 116,588 Kraft Foods, Sr. Unscd. Notes 6.88 2/1/38 325,000 402,098 Diversified Financial Services3.0% American Express Credit, Sr. Unscd. Notes 5.13 8/25/14 195,000 214,495 American Express Credit, Sr. Unscd. Notes, Ser. C 7.30 8/20/13 230,000 263,663 Ameriprise Financial, Sr. Unscd. Notes 5.30 3/15/20 75,000 82,623 Bank of America, Sr. Unscd. Notes 5.63 7/1/20 695,000 717,351 Bank of America, Sr. Unscd. Notes 7.38 5/15/14 600,000 685,489 Capital One Bank USA, Sub. Notes 8.80 7/15/19 250,000 317,159 Capital One Financial, Sr. Unscd. Notes 6.75 9/15/17 185,000 219,705 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 145,000 146,617 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 330,000 350,585 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 405,000 437,735 Citigroup, Unscd. Notes 8.50 5/22/19 200,000 244,948 Countrywide Home Loans, Gtd. Notes, Ser. L 4.00 3/22/11 40,000 40,735 Credit Suisse, Sub. Notes 5.40 1/14/20 350,000 369,152 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 90,000 b 100,735 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 90,000 b 104,581 ERAC USA Finance, Gtd. Notes 7.00 10/15/37 685,000 b 807,405 General Electric Capital, Sr. Unscd. Notes 4.38 9/21/15 520,000 558,681 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 475,000 b 500,395 Jefferies Group, Sr. Unscd. Debs. 6.25 1/15/36 405,000 379,830 Jefferies Group, Sr. Unscd. Notes 7.75 3/15/12 184,000 198,126 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 285,000 324,128 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 30,000 32,083 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 335,000 339,855 Morgan Stanley, Sr. Unscd. Notes 6.60 4/1/12 95,000 101,977 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 395,000 b 455,920 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 250,000 260,547 Wells Fargo & Co., Sr. Unscd. Notes 5.63 12/11/17 325,000 367,582 Foreign/Governmental.4% Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 85,000 96,298 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 100,000 127,374 Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 445,000 531,775 Russia Foreign Bond, Sr. Unscd. Bonds 5.00 4/29/20 480,000 b,c 492,000 Health Care.1% Quest Diagnostic, Gtd. Notes 5.75 1/30/40 250,000 Industrial.4% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 80,000 86,101 Hutchison Whampoa International, Gtd. Notes 5.75 9/11/19 305,000 b 337,804 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 100,000 b 123,695 Republic Services, Gtd. Notes 5.50 9/15/19 230,000 258,646 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 45,000 54,496 Waste Management, Gtd. Notes 7.38 5/15/29 285,000 357,936 Insurance.7% ACE INA Holdings, Gtd. Notes 5.80 3/15/18 45,000 51,198 Allstate, Sr. Unscd. Debs. 6.75 5/15/18 220,000 260,555 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 37,000 37,456 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 159,000 173,664 Lincoln National, Sr. Unscd. Notes 8.75 7/1/19 205,000 262,180 MetLife, Sr. Unscd. Notes 7.72 2/15/19 180,000 226,034 Principal Financial Group, Gtd. Notes 8.88 5/15/19 205,000 266,286 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 390,000 418,814 Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 60,000 68,953 Willis North America, Gtd. Notes 6.20 3/28/17 25,000 26,530 Willis North America, Gtd. Notes 7.00 9/29/19 245,000 270,696 Materials.3% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 240,000 235,555 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 390,000 485,299 Media & Telecommunications1.5% AT&T, Sr. Unscd. Notes 6.55 2/15/39 355,000 422,174 Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 180,000 203,855 Comcast, Gtd. Notes 6.30 11/15/17 80,000 94,511 Comcast, Gtd. Notes 6.50 11/15/35 135,000 155,101 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 355,000 b 415,960 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 370,000 390,803 Discovery Communications, Gtd. Notes 5.63 8/15/19 100,000 112,804 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 240,000 b 258,826 News America, Gtd. Notes 6.65 11/15/37 435,000 505,600 Reed Elsevier Capital, Gtd. Notes 8.63 1/15/19 240,000 316,143 Telecom Italia Capital, Gtd. Notes 5.25 11/15/13 410,000 436,226 Time Warner Cable, Gtd. Notes 5.85 5/1/17 335,000 382,594 Time Warner, Gtd. Notes 5.88 11/15/16 424,000 492,842 Verizon Communications, Sr. Unscd. Notes 6.35 4/1/19 70,000 84,705 Municipal Bonds.8% California GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 255,000 289,915 Chicago Transit Authority, Sales Tax Receipts Revenue (Build America Bonds) 6.20 12/1/40 315,000 323,820 Illinois, GO 4.42 1/1/15 270,000 275,648 Los Angeles Department of Water and Power, Revenue (Build America Bonds) 5.72 7/1/39 120,000 125,192 Los Angeles Unified School District, GO (Build America Bonds) 6.76 7/1/34 215,000 244,120 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Build America Bonds) 6.09 11/15/40 10,000 10,724 Metropolitan Transportation Authority, Revenue (Build America Bonds) 6.55 11/15/31 225,000 244,352 New Jersey Transportation Trust Fund Authority, (Transportation System) (Build America Bonds) 6.56 12/15/40 230,000 263,143 New York City GO (Build America Bonds) 5.99 12/1/36 250,000 268,898 Tobacco Settlement Finance Authority of West Virginia, Tobacco Settlement Asset-Backed Bonds 7.47 6/1/47 305,000 230,504 Office And Business Equipment.1% Xerox, Sr. Unscd. Notes 5.50 5/15/12 75,000 80,068 Xerox, Sr. Unscd. Notes 5.65 5/15/13 105,000 114,783 Oil & Gas.7% EQT, Sr. Unscd. Notes 8.13 6/1/19 225,000 276,911 Husky Energy, Sr. Unscd. Notes 7.25 12/15/19 215,000 265,636 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 315,000 372,662 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 76,000 96,746 Petro-Canada, Sr. Unscd. Notes 6.80 5/15/38 320,000 386,073 Petroleos Mexicanos, Gtd. Bonds 5.50 1/21/21 80,000 b 83,908 Petroleos Mexicanos, Bonds 6.63 6/15/35 140,000 b 152,948 Plains All American Pipeline, Gtd. Notes 5.75 1/15/20 245,000 271,044 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 130,000 142,088 Real Estate.9% Boston Properties, Sr. Unscd. Notes 5.63 4/15/15 245,000 273,553 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 45,000 50,352 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 195,000 229,486 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 100,000 113,053 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 260,000 286,702 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 255,000 265,468 Liberty Property, Sr. Unscd. Notes 5.50 12/15/16 135,000 145,581 Mack-Cali Realty, Sr. Unscd. Notes 5.25 1/15/12 100,000 103,823 National Retail Properties, Sr. Unscd. Notes 6.15 12/15/15 50,000 54,325 Regency Centers, Gtd. Notes 5.25 8/1/15 20,000 21,430 Regency Centers, Gtd. Notes 5.88 6/15/17 415,000 450,308 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 224,000 267,737 WEA Finance, Gtd. Notes 7.13 4/15/18 295,000 b 350,859 Residential Mortgage Pass-Through Ctfs..1% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.53 7/25/35 172,462 a Retail.3% Autozone, Sr. Unscd. Notes 5.75 1/15/15 225,000 250,968 CVS Pass-Through Trust, Pass Thru Certificates 8.35 7/10/31 216,000 b 270,379 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 212,000 227,122 Staples, Gtd. Notes 9.75 1/15/14 170,000 211,185 U.S. Government Agencies/Mortgage-Backed12.7% Federal Home Loan Mortgage Corp.: 3.50%, 9/1/10 8,912 d 8,890 4.50%, 1/1/39 - 2/1/40 1,736,917 d 1,824,842 5.00%, 1/1/23 - 8/1/39 5,297,524 d 5,652,143 5.50%, 4/1/22 - 7/1/40 5,911,558 d 6,329,038 6.00%, 9/1/37 - 3/1/38 859,317 d 924,663 Federal National Mortgage Association: 4.50%, 2/1/38 - 2/1/39 3,820,069 d 4,020,931 5.00%, 8/1/20 - 4/1/40 7,158,141 d 7,629,329 5.50%, 9/1/34 - 7/1/40 6,957,176 d 7,468,269 6.00%, 5/1/22 - 5/1/39 1,996,540 d 2,154,211 8.00%, 3/1/30 143 d 166 Government National Mortgage Association I: 5.50%, 4/15/33 131,251 142,976 U.S. Government Securities5.3% U.S. Treasury Bonds 4.25%, 5/15/39 646,000 729,778 U.S. Treasury Notes: 1.38%, 9/15/12 4,270,000 4,346,062 2.75%, 5/31/17 1,400,000 1,478,093 3.38%, 11/15/19 1,440,000 1,555,538 4.13%, 5/15/15 6,065,000 6,866,247 Utilities1.1% Appalachian Power, Sr. Unscd. Notes, Ser. O 5.65 8/15/12 225,000 240,806 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 95,000 109,598 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 07-A 6.30 8/15/37 495,000 605,728 Consumers Energy, First Mortgage Bonds 6.70 9/15/19 200,000 247,727 Duke Energy Carolinas, First Mortgage Bonds 5.25 1/15/18 95,000 111,054 Enel Finance International, Gtd. Notes 5.70 1/15/13 185,000 b 199,482 National Grid, Sr. Unscd. Notes 6.30 8/1/16 223,000 261,712 Nevada Power, Mortgage Notes 6.50 8/1/18 270,000 325,459 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 55,000 68,087 NiSource Finance, Gtd. Notes 6.40 3/15/18 230,000 264,445 Potomac Electric Power, First Mortgage Bonds 6.50 11/15/37 200,000 256,394 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 25,000 30,528 Virginia Electric & Power, Sr. Unscd. Notes 5.40 4/30/18 205,000 239,134 Total Bonds and Notes (cost $87,552,132) Common Stocks66.3% Shares Value ($) Consumer Discretionary8.5% Abercrombie & Fitch, Cl. A 12,520 c 433,192 Amazon.com 12,320 e 1,537,906 Autoliv 21,610 1,169,965 Carnival 45,953 1,432,815 DIRECTV, Cl. A 14,030 e 532,018 Home Depot 84,357 2,345,968 Johnson Controls 51,010 1,353,295 Las Vegas Sands 12,900 c,e 365,457 Macy's 21,750 422,820 Mattel 51,580 1,082,664 Newell Rubbermaid 65,990 c 991,170 News, Cl. A 262,150 3,295,225 Nordstrom 42,030 1,215,508 NVR 630 e 380,621 Omnicom Group 37,600 1,316,376 Staples 22,660 402,668 Target 44,390 2,270,992 Time Warner 92,333 2,768,143 Toll Brothers 26,110 e 451,181 Whirlpool 4,500 333,720 Consumer Staples5.6% Archer-Daniels-Midland 7,320 225,310 Clorox 25,740 1,668,467 CVS Caremark 55,691 1,503,657 Dr. Pepper Snapple Group 11,420 420,484 Energizer Holdings 32,620 e 2,056,691 Nestle, ADR 26,150 1,348,033 PepsiCo 68,425 4,391,516 Philip Morris International 55,335 2,846,432 Unilever, ADR 58,250 1,547,120 Energy8.8% Alpha Natural Resources 19,580 e 727,005 Anadarko Petroleum 33,350 1,533,767 Apache 5,940 533,709 Cameron International 32,670 e 1,201,603 Chevron 24,144 1,790,519 ConocoPhillips 60,930 3,194,560 ENSCO, ADR 23,400 962,442 EOG Resources 31,910 2,772,022 Exxon Mobil 14,730 871,427 Hess 29,712 1,493,028 Newfield Exploration 28,430 e 1,364,924 Occidental Petroleum 73,840 5,396,227 Peabody Energy 4,930 211,004 QEP Resources 27,670 803,260 Schlumberger 29,340 1,564,702 Valero Energy 36,730 579,232 Exchange Traded Funds.4% Standard & Poor's Depository Receipts S&P rust 11,880 Financial12.0% American Express 50,510 2,013,834 Ameriprise Financial 21,870 953,095 AON 19,420 703,781 Bank of America 384,780 4,790,511 Capital One Financial 47,970 1,816,144 Citigroup 209,720 e 780,158 Comerica 23,400 805,194 Fidelity National Financial, Cl. A 25,650 372,181 Franklin Resources 7,710 744,092 Genworth Financial, Cl. A 103,760 e 1,123,721 Goldman Sachs Group 14,550 1,992,477 JPMorgan Chase & Co. 160,604 5,839,561 Lincoln National 34,640 809,190 Marsh & McLennan 28,540 676,969 MetLife 71,127 2,674,375 Morgan Stanley 55,300 1,365,357 PNC Financial Services Group 12,210 622,222 Prudential Financial 14,230 719,611 State Street 11,460 402,017 SunTrust Banks 24,670 554,828 TD Ameritrade Holding 37,380 e 546,122 Wells Fargo & Co. 141,582 3,334,256 XL Group 20,530 367,692 Health Care8.0% AmerisourceBergen 64,910 1,770,745 Amgen 16,190 e 826,338 Amylin Pharmaceuticals 64,480 e 1,324,419 Baxter International 10,140 431,558 CIGNA 43,570 1,403,825 Covidien 16,101 569,009 Dendreon 14,390 e 515,738 Gilead Sciences 23,390 e 745,205 Hospira 14,800 e 760,128 Human Genome Sciences 48,460 c,e 1,409,701 King Pharmaceuticals 58,190 e 506,835 McKesson 7,450 432,473 Mednax 9,340 e 432,816 Merck & Co. 79,953 2,811,147 Pfizer 314,177 5,004,840 St. Jude Medical 14,080 e 486,746 Thermo Fisher Scientific 20,090 e 846,191 UnitedHealth Group 33,760 1,070,867 Universal Health Services, Cl. B 9,210 289,194 Zimmer Holdings 22,230 e 1,048,589 Industrial6.5% AMR 63,590 e 388,535 Caterpillar 37,610 2,450,668 Cummins 20,140 1,498,617 Dover 53,173 2,380,023 Eaton 5,870 407,848 General Electric 181,950 2,634,636 Honeywell International 10,300 402,627 Ingersoll-Rand 21,320 693,540 Norfolk Southern 28,810 1,546,521 Paccar 9,730 398,833 Pitney Bowes 49,730 956,805 Raytheon 26,790 1,176,617 Rockwell Collins 7,910 426,586 Stanley Black & Decker 9,720 521,381 Textron 43,250 c 738,277 Tyco International 17,625 657,060 Union Pacific 8,223 599,786 United Technologies 9,390 612,322 Information Technology9.4% Allscripts Healthcare Solutions 45,290 e 756,796 AOL 35,483 e 788,432 Apple 14,391 e 3,502,338 BMC Software 43,460 e 1,567,168 Cisco Systems 144,678 e 2,900,794 EMC 48,300 e 880,992 Google, Cl. A 3,680 e 1,656,074 Hewlett-Packard 18,048 694,487 Informatica 50,080 e 1,610,573 International Business Machines 11,750 1,447,952 Microsoft 133,940 3,144,911 NetApp 31,760 e 1,284,374 Oracle 86,430 1,891,088 QUALCOMM 77,080 2,952,935 Teradata 50,701 e 1,659,951 Materials1.9% Air Products & Chemicals 5,930 438,998 CF Industries Holdings 20,070 1,856,475 Dow Chemical 17,130 417,458 E.I. du Pont de Nemours & Co. 35,380 1,442,443 Freeport-McMoRan Copper & Gold 12,530 901,909 International Paper 17,180 351,503 Telecommunication Services2.9% AT & T 211,714 5,722,629 Motorola 224,300 e 1,688,979 Verizon Communications 29,560 872,316 Utilities2.3% American Electric Power 18,760 664,292 Entergy 25,810 2,034,860 NextEra Energy 39,350 2,114,275 Public Service Enterprise Group 42,700 1,364,692 Questar 26,370 429,304 Total Common Stocks (cost $205,490,322) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,166,000) 3,166,000 f Investment of Cash Collateral for Securities Loaned1.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $4,795,484) 4,795,484 f Total Investments (cost $301,003,938) 101.8% Liabilities, Less Cash and Receivables (1.8%) Net Assets 100.0% ADR - American Depository Receipts a Variable rate securityinterest rate subject to periodic change. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At August 31, 2010, these securities had a total market value of $7,331,741 or 2.6% of net assets. c Security, or portion thereof, on loan. At August 31, 2010, the total market value of the fund's securities on loan is $3,836,886 and the total market value of the collateral held by the fund is $4,795,484. d On September 7, 2008, the Federal Housing Finance Agency ("FHFA") placed Federal National Mortgage Association and Federal Home Loan Mortgage Corporation into conservatorship with FHFA as the conservator. As such, the FHFA will oversee the continuing affairs of these companies. e Non-income producing security. f Investment in affiliated money market mutual fund. At August 31, 2010, the aggregate cost of investment securities for income tax purposes was $301,003,938. Net unrealized depreciation on investments was $11,598,500 of which $11,435,222 related to appreciated investment securities and $23,033,722 related to depreciated investment securities. Portfolio Summary (Unaudited)  Value (%) Common Stocks 66.3 U.S. Government & Agencies 18.0 Corporate Bonds 9.7 Asset/Mortgage-Backed 3.8 Money Market Investments 2.8 Municipal Bonds .8 Foreign/Governmental .4  Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2010 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 3,906,599 - Commercial Mortgage-Backed - 6,419,835 - Corporate Bonds+ - 27,715,866 - Equity Securities - Domestic+ 182,304,717 - - Equity Securities - Foreign+ 5,027,560 - - Foreign Government - 1,247,447 - Municipal Bonds - 2,276,316 - Mutual Funds/Exchange Traded Funds 9,212,567 - - Residential Mortgage-Backed - 163,355 - U.S. Government Agencies/Mortgage-Backed - 36,155,458 - U.S. Treasury - 14,975,718 - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended August 31, 2010. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds II By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: October 26, 2010 By: /s/ James Windels James Windels Treasurer Date: October 26, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
